Argued April 13, 1926.
A.M. Pinney owned a building on Peach Street, Erie, Pa., the first floor of which was divided into two large rooms running the length of the building with basement rooms under each.
No. 1516 Peach Street was leased to Ida M. Snyder and No. 1514 to Kathryn Murphy, the appellant in this case. Sometime during the running of a former lease, the landlord constructed a board partition in the basement under the Murphy store, the boards being nailed close together and having merely an opening at the end which was covered with wire netting and thus Miss Murphy had but one-third of the basement and the two-thirds, being the front part, were occupied by Mrs. Snyder. When the present lease was made, Miss Murphy had possession of only her third part of the basement. She paid her rent for a number of months but finally refused to pay because she said when the lease was made Pinney agreed to remove the partition in the cellar and give her the entire basement under her store.
She admits that she was at the time the lease was made out of possession of the front part of the basement and that someone else occupied it. The case was here on a former appeal and is reported in 86 Pa. Super. 458. We there held that if the parties intended to include the entire basement in the lease, they should have so stated in the written instrument. We see no reason for changing our conclusion and it would be useless to repeat here what we have already said there.
The assignments of error are overruled and the judgment is affirmed. *Page 153